Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2018/0222260) in view of Tomakidi (US 2016/0325592).
Xue discloses a tire communication system comprising a tire pressure sensor 114, a first wireless control unit  110 configured to receive a wireless carrier from monitoring terminal 150 to generate an activating signal (par. 54), acquiring a detection result once activation signal is sent via second wireless control unit (Figs. 2,3a,3b) and transmitting detection result to monitoring terminal 150 (pars. 45,78), except for specifically stating that communications sent to and from terminal use different communication methods, or that communication is automatically made available according to a predetermined state.
However, Xue teaches that communication methods for transmitting data to and from Terminal 150 can comprise different networks, which can be a single network or a combination of different networks (par. 50).
Since Xue teaches use of different networks for communication with terminal 150, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first network for transmitting data from terminal and a second network for transmitting data to terminal, merely depending on what type of components, such as wireless access points, already were in place for equipment installed in terminal and vehicle, which could have used an existing network without having to install new system hardware.
Furthermore, Tomakidi teaches desirability in a tire pressure monitoring system of making communication available according to the predetermined state of transmitting connection over NFC radio standard (par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to establish communication automatically as suggested by Tomakidi in conjunction with a tire pressure monitoring system as disclosed by Xue, in order to  allow for automatic communication when a mobile radio device was within a close proximity to a sensor at a tire.
Regarding claim 2, Xue teaches that sensor 114 can sense tire temperature (par. 46). Since Xue teaches that other types of tire information can also be sensed (par. 45), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect acceleration information, since this is a typical type of tire data that is sensed and reported to a driver for determining tire condition and operation.
Regarding claim 3, Xue teaches database 140 for accumulating detection results (par. 48) once activation signal is received (par. 54).
Regarding claim 4, Xue teaches transmission of communication signals at predetermined interval (par. 54).
Regarding claim 5, Xue teaches communication methods comprising Bluetooth and NFC (par. 50).  Choosing to use a Bluetooth low energy method would have been obvious to one of ordinary skill in the art before the effective filing date of the invention , in order to save power in close transmission system environments.
2.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 “communication is automatically made available according to a predetermined state” is new matter.
4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear what is meant by communication automatically made available according to a predetermined state.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689